Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 21, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  154994 & (69)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 154994
                                                                    COA: 325834
                                                                    Macomb CC: 2009-005243-FC
  ROBERT TAYLOR,
           Defendant-Appellant.

  _____________________________________/

         By order of April 5, 2019, the application for leave to appeal the September 22,
  2016 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Masalmani (Docket No. 154773). On order of the Court, leave to appeal having
  been denied in Masalmani on May 29, 2020, 505 Mich ___ (2020), the application is
  again considered. The motion for leave to file a supplemental application and for an
  extension of time to file that application is DENIED. It appearing to this Court that the
  case of Jones v Mississippi, cert gtd ___ US ___; 140 S Ct 1293; 206 L Ed 2d 374
  (March 9, 2020) (Docket No. 18-1259), is pending on appeal before the United States
  Supreme Court and that the decision in that case may resolve an issue raised in the
  present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 21, 2020
         t1014
                                                                               Clerk